Exhibit 10.11
April 7, 2008
Jerry R. Linzey
Senior Vice President and Chief Operating Officer
American Commercial Lines, Inc.
1701 East Market Street
Jeffersonville, IN 47130-4717
Dear Mr. Linzey:
As we discussed, you have agreed to resign as the Senior Vice President and
Chief Operating Officer of American Commercial Lines, Inc. (“ACL”) effective
immediately. In addition, effective immediately you have agreed to resign any
other officer or director positions you hold with any affiliates or subsidiaries
of ACL. To facilitate a smooth transition, we have agreed as follows:

  •   Your employment will continue through May 24, 2008. From the date hereof
through May 9, 2008, you will continue to be compensated at your regular rate of
earnings, in accordance with the terms of the employment agreement between you
and ACL, dated as of May 9, 2005, as amended effective August 1, 2006 (the
“Employment Agreement”). On May 9, 2008, the Employment Agreement will terminate
in accordance with its terms and will not be renewed. From May 9, 2008 to
May 24, 2008, you will be compensated at a rate of $500 per day (Monday through
Friday only). Following the close of business on May 24, 2008, your employment
with ACL as well as any of its affiliates or subsidiaries will be concluded
unless mutually agreed in writing by the parties hereto.         Effective
immediately, you will no longer have an office at the ACL corporate
headquarters. You will continue to report directly to the Chief Executive
Officer of ACL and will perform only those duties, including performing studies
and analyses, as specifically directed by the Chief Executive Officer.        
You acknowledge that the events surrounding your entering into this letter
agreement do not constitute a “termination without cause” or a termination by
you “for good reason” as defined in the Employment Agreement and that you will
not be entitled to any of the benefits described in Section 5.2 of the
Employment Agreement (other than payment for accrued but unpaid base salary
(which shall in no event include any bonuses) and vacation).         You further
acknowledge that the events surrounding your entering into this letter agreement
do not constitute a “termination without cause” or a termination by you “for
good reason” under any of your equity award agreements or any company policies
and that you will not be entitled to accelerated vesting of any outstanding
equity awards or payment of severance under any ACL severance policy.



 



--------------------------------------------------------------------------------



 



  •   Following the termination of your employment on May 24, 2008, any of your
unvested equity awards will immediately terminate. You will be entitled to
exercise any of your then vested stock options for the periods set forth in the
applicable stock option award agreement. For the avoidance of doubt, following
your termination of employment on May 24, 2008 you will be vested in the options
set forth on Exhibit A hereto and you will vest on May 24, 2008 in 37,380 shares
of restricted stock granted to you on May 24, 2005. Following the termination of
your employment on May 24, 2008, you will have no right to exercise any stock
options other than those set forth on Exhibit A.     •   Your continued receipt
of base salary through May 24, 2008 is contingent on your executing, and not
revoking, the form of release attached hereto as Exhibit B within 30 days of
April 7, 2008. If you do not sign the form of release or you revoke it prior to
the end of the revocation period, your employment will terminate on May 9, 2008,
by mutual agreement and any of your unvested equity awards will immediately
terminate.

Please indicate your acceptance of the terms and conditions of this letter
agreement by signing in the space provided below and returning directly to me.
In addition, please execute the release contained in Exhibit A and return it to
me.
Regards,
/s/ Michael P. Ryan
Michael P. Ryan
Chief Executive Officer
I accept the terms and conditions of this letter agreement.
-s- Jerry R. Linzey
 
Jerry R. Linzey
Date:

 



--------------------------------------------------------------------------------



 



Exhibit A
Options which will have vested by May 24, 2008

          Grant Date   Vested Options   Exercise Price 5/24/05   75,1361   $2.25
2/1/06    6,8142   $16.815 2/12/07    3,5543   $36.05

 

1   Represents number of outstanding options of the original 112,144 grant.
(37,008 were exercised on August 3, 2006.)   2   Represents the number of
options of the original 20,444 grant that will have vested by May 24, 2008 and
that will remain outstanding. (6,186 options from such grant vested and have
previously been exercised.)   3   Represents the number of options of the
original 10,662 grant that will have vested by May 24, 2008 and that will remain
outstanding.

 



--------------------------------------------------------------------------------



 



Exhibit B
Release and Waiver of Claims
RELEASE AND WAIVER OF EMPLOYMENT AND
TERMINATION OF EMPLOYMENT CLAIMS
     This Release and Waiver of Employment and Termination of Employment Claims
(hereinafter the “Release”) is made and entered into by Jerry R. Linzey
(hereinafter the “Employee”), in favor of American Commercial Lines Inc, a
Delaware corporation with a business address of 1701 East Market Street,
Jeffersonville, Indiana 47131 and all parent, related, affiliated and subsidiary
companies, and each of their respective and collective predecessors, successors,
employees, officers, directors, interest holders, representatives, assigns,
agents, insurers and employee benefit programs and the trustees, administrators,
fiduciaries and insurers of such benefit programs (collectively, the “Company”).
RECITALS
1. Employee’s active employment with the Company will end on May 24, 2008.
2. Employee has reviewed this Release and these materials and desires to waive
certain claims or potential claims Employee may have against the Company and
certain other entities in order to receive benefits under the terms of the
letter agreement between Employee and the Company dated April 7, 2008 (the
“Letter Agreement”).
3. The Company and Employee desire to fully and finally settle all issues and
disputes, if any, between them.
     NOW, THEREFORE, in recognition of the foregoing, and in exchange for the
good and valuable consideration provided herein, the receipt and sufficiency of
which is hereby acknowledged, Employee and the Company hereby agree as follows:

1.   Conclusion of Employment

     (a) Employee’s active employment with the Company will end on May 24, 2008
(hereinafter the “Separation Date”). Employee promises that within seven days
after the Separation Date, Employee returned or will return to the Company all
files, records, credit cards, keys, computers or any other Company property
which is in Employee’s possession or control.
     (b) Employee acknowledges and agrees that the covenants contained in
Section 7 of that certain Employment Agreement dated as of May 9, 2005, as
amended effective August 1, 2006 (the “Employment Agreement”) shall survive the
termination of the Employee’s employment for the periods set forth therein.

 



--------------------------------------------------------------------------------



 



     (c) Employee understands and acknowledges that this Release and the
benefits being offered pursuant to the terms of the Letter Agreement are not
part of a group severance plan or arrangement.

2.   Payments to Employee

     (a) The Company agrees to pay Employee, payments described in the Letter
Agreement (the “Severance Payments”). Such Severance Payments shall be provided
to Employee once this Release has become irrevocable.
     (b) As additional consideration, specifically for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act, the Company will pay Employee amounts that are above and beyond
any amounts that Employee is otherwise entitled to pursuant to the Employment
Agreement or other Company policies (this amount is referred to herein as
“Additional Consideration”). The Additional Consideration is part of the
Severance Payments payable to Employee pursuant to Section 2(a) of this Release
and any other benefits being provided under the terms of this Release (Severance
Payments and Additional Consideration are sometimes referred to collectively as
“Separation Pay”).
     (c) Payment of benefits conditioned on the signature of this Release by
Employee will commence within fourteen (14) days of the date that this Release
becomes irrevocable under Section 4 of this Release.
     (d) Employee understands and acknowledges that the Company will deduct from
Separation Pay withholding taxes and other deductions that the Company is
required by law to deduct from payments to employees.
     (e) Employee understands and acknowledges that the Separation Pay and other
consideration given by the Company to Employee, and in exchange for this
Release, is more than the Company is required to pay under its normal policies
and procedures.
     (f) Employee further understands and acknowledges that the Additional
Consideration given by the Company in exchange for the release of age
discrimination claims potentially arising under the Age Discrimination in
Employment Act, is more than the Company is required to pay under the Employment
Agreement and the Company’s normal policies and procedures and is in addition to
what the Company is required to pay under the terms of its policies and
procedures.

3.   Complete Release

     (a) In consideration of the payments and benefits received hereunder,
except for claims challenging the validity of this Release, Employee agrees
forever to release, discharge, and covenant not to sue the Company, its past,
present, or future parent companies (direct or indirect), subsidiaries, and/or
other affiliates, and any and all of their past and present directors,

 



--------------------------------------------------------------------------------



 



officers, shareholders, interest holders, employees, attorneys, and other agents
and representatives, and any employee benefit plans in which Employee is or has
been a participant by virtue of employment with the Company, and the trustees,
administrators, fiduciaries and insurers of such benefit plans from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, claims
for equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character (including attorneys’
fees and costs), whether in law or equity, known or unknown, asserted or
unasserted, suspected or unsuspected, which Employee may currently have against
such entities, including, without limitation, any and all claims arising out of
Employee’s employment with the Company or the termination thereof, the design or
administration of any employee benefit program, claims to severance or similar
benefits under any program, policy, or procedure of the Company other than the
payments recited in the Letter Agreement, and any and all other claims arising
under federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, and claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act (29 U.S.C. §§ 621 et seq.), the Americans with Disabilities Act,
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the National Labor Relations Act, the Railway
Labor Act, and similar state or local statutes, ordinances, and regulations;
provided, however, this Release does not release or affect, or constitute a
waiver of, (i) any rights of Employee under the Letter Agreement, (ii) any right
Employee may have with respect to any vested benefits under any of the Company’s
employee retirement, pension, retirement savings and/or welfare benefit plans,
(iii) any rights Employee may have for indemnification or insurance coverage
relating in any way to Employee’s service as an officer, employee and/or
representative of the Company, or (iv) any claims based on any actions or events
occurring after Employee’s execution of this Release.
     (b) This release and waiver by Employee is on behalf of Employee,
Employee’s spouse (if any), child or children (if any), and heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns.

4.   Release of Age Discrimination Claims; Encouragement to Consult with
Attorney; Period for Review.

     (a) Release of Age Discrimination Claims. Employee understands and agrees
that this document includes a release of claims arising under the Age
Discrimination in Employment Act and that Employee does not waive rights or
claims that may arise after the date the waiver is executed. Employee
understands and acknowledges that Employee will have up to thirty (30) days to
review and consider this Release. Employee further understands and acknowledges
that Employee may use as much or all of this 30-day period as Employee wishes
before signing, and that Employee has done so.
     (b) Additional Consideration. Employee again understands and acknowledges
that Employee is receiving Additional Consideration from the Company in exchange
for the release of age discrimination claims potentially arising under the Age
Discrimination in Employment

 



--------------------------------------------------------------------------------



 



Act (as outlined above). Employee further understands and acknowledges that the
Additional Consideration given to Employee by the Company in exchange for the
release of age discrimination claims potentially arising under the Age
Discrimination in Employment Act is more than the Company is required to pay
under the Employment Agreement and the Company’s normal policies and procedures
and is in addition to what the Company is required to pay under its normal
policies and procedures.
     (c) Encouragement to Consult with Attorney, Employee understands and
acknowledges that this is a legal document and that Employee is hereby advised
to consult with an attorney prior to executing this Release. By signing below,
Employee warrants that Employee has had the opportunity to consult with an
attorney prior to any execution of this Release, and to be fully and fairly
advised by that legal counsel as to the terms of this Release.
     (d) Period for Review. Employee understands that Employee has seven
(7) days after signing this Release to revoke it by notice in writing delivered
to AMERICAN COMMERCIAL LINES LLC; ATTN: Senior Vice President Legal and
Administration; 1701 Market Street, Jeffersonville, Indiana 47131-0610. This
Release shall be binding, effective, and enforceable upon the expiration of this
seven-day revocation period without such revocation being received, but not
before such time. Employee understands and agrees that benefit payments
contingent upon the execution of this Release will not be made prior to the
expiration of this seven-day revocation period. Payment of Separation Pay or
other monetary benefits conditioned on the execution of this Release will be
made within fourteen (14) days of the expiration of the seven-day revocation
period.

5.   No Future Lawsuits

     By signing this Release, Employee promises never to file or pursue a claim,
lawsuit or any other complaint or charge asserting any of the claims, complaints
or charges that are released in this Release.

6.   Non-Admission of Liability.

     Employee understands and agrees that the Company’s willingness to make
payments and pay benefits to him or her under this Release is not an admission
of liability, or obligation to provide such consideration in the absence of
Employee signing this Release.

7.   Non-Release of Future Claims

     This Release does not waive or release any rights or claims that Employee
may have under the Age Discrimination in Employment Act which may arise after
the later of the date Employee signs this Release, or the Separation Date.

8.   Repayment of Benefits Based on Subsequent Assertion of Claim;
Indemnification for Costs Incurred by The Company; No Limitation on Covenant Not
To Sue

 



--------------------------------------------------------------------------------



 



     (a) Repayment of Benefits Based on Subsequent Assertion of Claim. Employee
understands and agrees that Employee may not pursue any claim, lawsuit, or other
charge or complaint asserting any of the claims, complaints or charges that are
released in this Release. Employee further understands and agrees that if
Employee should breach this covenant not to sue, and if a Court should, for any
reason, find Employee’s release of claims, as set forth in this Release, void,
voidable, imperfect, or incomplete in any respect, Employee may be liable for
the repayment of some or all of the Separation Pay and the value of any other
benefits Employee received pursuant to the terms of this Release. Statutes of
limitations will run on all claims without regard to Employee’s execution of
this Release. In addition, if Employee breaches his or her covenant not to sue,
as set forth in Section 5, Employee shall forfeit all right to future
benefits, if any.
     (b) Indemnification for Costs Incurred by the Company. Employee
acknowledges and agrees that if Employee breaks his or her covenant not to sue
or promise not to assert claims against the Company in the future, by filing a
claim, lawsuit or other complaint asserting any of the claims, complaints or
charges that are released in this Release, and a Court finds Employee’s actions
to be in breach of the terms of this Release, Employee will pay the Company’s
costs and reasonable attorneys’ fees in defending such claim, lawsuit, or other
complaint.
     (c) No Limitation on Covenant Not to Sue. Nothing in this Section shall be
construed to limit Employee’s covenant not to sue or promise not to assert
claims, as set forth above.

9.   Subsequent Reemployment with The Company or Any Affiliated Company

     An eligible employee who accepts Separation Pay and who subsequently
applies for and/or accepts employment with the Company or any company affiliated
with the Company forfeits any remaining unpaid Separation Pay. If Employee has
been paid a number of Separation Pay weeks greater than the number of weeks of
actual unemployment, Employee shall be obligated to repay the difference to the
Company as a condition as a condition of reemployment with the Company or
affiliated company. To the extent the Company decides to waive this provision,
which it may or may not elect to do, in its sole discretion, this provision may
only be waived in writing duly signed by the Senior Vice President — Human
Resources of the Company or similarly designated officer.

10.   Governing Law

     This Release shall be governed and construed in all respects in accordance
with the laws of the State of Indiana without regard to the conflict of laws
provisions contained therein.

11.   Severability and Consequences of Invalid Terms

     Except as otherwise specified herein, if any portion of this Release is
found void or unenforceable for any reason by any Court, the Court should
enforce all portions of this Release to the maximum extent which would have been
enforceable in the original Release. If such portion cannot be modified to be
enforceable, the unenforceable portion will be severed from the remaining
portions of this Release, which shall otherwise remain in full force and effect;

 



--------------------------------------------------------------------------------



 



provided, however, that the release provision set forth in Section 3 above is a
material term of this Release and, if such provision is found to be invalid or
unenforceable, for any reason, then the remainder of this Release shall be
enforceable at the Company’s sole discretion.

12.   Entire Agreement

     This Release contains the entire agreement between the Company and Employee
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and understandings in connection
therewith. The Company has made no promises to Employee other than those set
forth in this Release. It is not necessary that the Company sign this Release
for it to become binding upon the Company and Employee. It shall be binding on
the Company when it becomes irrevocable pursuant to Section 4 above.
     PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.
     BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE; THAT I
UNDERSTAND IT; AND THAT I AM ENTERING INTO IT VOLUNTARILY AND OF MY OWN FREE
WILL, WITHOUT ANY UNDUE DURESS, INTIMIDATION OR COERCION.
     IN WITNESS WHEREOF, and intending to be legally bound hereby, Employee has
executed this Release after fully reading and understanding its terms.

     
 
  EMPLOYEE
 
   
 
  -s- Jerry Linzey
 
   
 
  Signature
 
   
 
  Jerry Linzey
 
   
 
  Printed Name
 
   
 
  Dated: 4/7/08

     
WITNESS:
   
 
   
(ILLEGIBLE)
   
 
   

      Checks and subsequent correspondence should be sent to:
 
   
Jerry Linzey
   
 
   
[Address on file with the Company]
   
 
   

 